Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 06/17/2022.  As directed by the amendment: claims 2-3, 4-7 and 9-13 are presently pending in this application.  

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below.
3.	In claim 2, line 17, delete “a flange” and insert therefor – an integral flange --;
4.	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Charles Fredericks on 09/08/2022.   
REASONS FOR ALLOWANCE
Claims 2-3, 4-7 and 9-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “ wherein the medical device comprises an integral flange unit extending radially outward from at least one of the first and second loop-shaped supports, wherein the flange unit is adapted to provide a sealing surface against an annulus of the native heart valve when the first and second loop-shaped supports are positioned in abutment with the native heart valve” as set forth in claim 2.  The closest prior art of record of Ortiz (6419696) and newly applicable reference of Spence (2005/0149178) fail to disclose the newly amended limitations.  Ortiz does not disclose an integral flange extending “radially outward” from the first and second loop-shaped supports.  Spence discloses a radially outward extending member 50 which extends from first loop-shaped support 44 (Fig. 4B), however, the member 50 is not an integral flange extending from the at least one of the first and second loop-shaped supports.  Therefore, claims 2-3, 4-7 and 9-13 have not been found anticipated by or obvious over any prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774